                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

LAURA, S.,

              Plaintiff,                                 Civ. No. 3:16-cv-1966-MC

       v.                                                OPINION AND ORDER

COMMISSIONER, Social Security
Administration,

            Defendant.
_____________________________

MCSHANE, Judge:

       Plaintiff moves for attorney fees of $12,980.41 under the Equal Access to Justice Act

(“EAJA”). 28 U.S.C. § 2412(d). Plaintiff also moves for costs in the amount of $944.50. 28

U.S.C. § 1920. Defendant, in response, moves this Court to deny the petition, arguing that the

Commissioner was substantially justified in their litigation position. For the reasons below,

Plaintiff’s motion, ECF No. 32, is GRANTED.

                    PROCEDURAL AND FACTUAL BACKGROUND

       This Court originally found that the Administrative Law Judge (“ALJ”) did not err in

finding that Plaintiff was not disabled. Op. and Order, ECF No. 24. But upon appeal, the Ninth

Circuit reversed and remanded for immediate computation of benefits. Memo. Dec., ECF No. 28.

The panel specifically noted that “the ALJ failed to provide legally sufficient reasons for

discounting [Plaintiff’s] symptom testimony, the treating psychologist’s opinion, and the lay



1 – OPINION AND ORDER
witnesses’ written testimony.” Id. at 2. Accordingly, Plaintiff’s claim was remanded to the ALJ

for the calculation and award of benefits. J., ECF No. 37.

                                    STANDARD OF REVIEW

       Under the EAJA, this Court “shall award to a prevailing party other than the United

States fees and other expenses . . . incurred by that party in any civil action . . . unless [this

Court] finds that the position of the United States was substantially justified or that special

circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); Meier v. Colvin, 727 F.3d

867, 870 (9th Cir. 2013). “It is the government’s burden to show that its position was

substantially justified.” Meier, 727 F.3d at 870 (citing Gutierrez v. Barnhart, 274 F.3d 1255,

1258 (9th Cir. 2001)). Substantial justification means “justified in substance or in the main—that

is, justified to a degree that could satisfy a reasonable person.” Pierce v. Underwood, 487 U.S.

552, 565 (1988). “Put differently, the government’s position must have a ‘reasonable basis both

in law and fact.’” Meier, 727 F.3d at 870 (quoting Pierce, 487 U.S. at 565).

                                           DISCUSSION

       The EAJA establishes a two-part test for determining whether an award of attorney fees

is appropriate. First, this Court must determine whether Plaintiff is a prevailing party. See, e.g.,

Flores v. Shalala, 49 F.3d 562, 567 (9th Cir. 1995). Second, this Court must determine whether

the government was substantially justified in its position in the underlying agency action and

litigation. Meier, at 870. Neither party contests that Plaintiff is a prevailing party, so Plaintiff’s

entitlement to attorney fees and expenses hinges on whether the Commissioner was substantially

justified in (1) its position in the underlying agency conduct and (2) in its litigation position.




2 – OPINION AND ORDER
I. Substantially Justified Position

       The Commissioner has the burden to prove that its position was substantially justified,

and the Commissioner has failed to do so. Under the EAJA, Plaintiff is only entitled to fees if the

Court finds that Defendant’s position was not “substantially justified.” 28 U.S.C. §

2412(d)(1)(A). Defendant’s position is substantially justified if “a reasonable person could think

[their position] is correct, that is, if it has a reasonable basis in law and fact.” Pierce, 487 U.S. at

566 n.2. Defendant argues that this Court’s original decision and the fact that the panel’s

decision was not unanimous suggests that Defendant’s position was substantially justified. Resp.

to Pl.’s Mot. for Attorney Fees 3–4, ECF No. 35.

       The Court disagrees. As the Ninth Circuit made clear, the Court erred in finding that the

ALJ’s decision was free of legal error. And the panel’s decision was not on narrow grounds. The

panel found that the ALJ committed three separate reversible errors. Memo. Dec. 2. As the Ninth

Circuit has cautioned, “it will be only a decidedly unusual case in which there is substantial

justification under the EAJA even though the agency’s decision was reversed as lacking in

reasonable, substantial and probative evidence in the record.” Thangaraja v. Gonzales, 428 F.3d

870, 874 (9th Cir. 2005) (quotation omitted). Plaintiff’s case is not a “decidedly unusual case”

because the Ninth Circuit based their decision on evidence already in the record. Id.; see also

Decker v. Berryhill, 856 F.3d 659, 664 (9th Cir. 2017) (“[T]he government’s position must have

a reasonable basis both in law and fact.” (quotation omitted)).

       Plaintiff also correctly notes that Defendant’s reliance on this Court’s original holding is

misplaced. Pl.’s Reply 3, ECF No. 36. When deciding whether Defendant’s position is

substantially justified, the Court “must consider the issues on which the claimant prevailed.” Id.

(citing Hardisty v. Astrue, 592 F.3d 1072, 1077 (9th Cir. 2010)). The Ninth Circuit not only
3 – OPINION AND ORDER
found that the ALJ erred in multiple ways, but that immediate award of benefits was warranted

because the record was fully developed. See Memo. Dec. 1–6. Ultimately, the fact that this Court

first agreed with Defendant “does not establish whether its position was substantially justified.”

Pierce, 487 U.S. at 569.

       In sum, because Plaintiff prevailed at the Ninth Circuit and that panel found that the ALJ

committed multiple legal errors, this Court finds that Defendant’s position was not substantially

justified. Decker, 856 F.3d at 664.

II. EAJA Award

       Plaintiff’s counsel filed a declaration and an itemized statement of attorney fees proving

that counsel worked 65 hours on this case and that the attorney fees total $12,980.41. ECF No.

33; 33-1. Defendant did not contest the amount of fees requested. Plaintiff also requested

$944.50 in costs.

       An award of attorney fees under the EAJA must be reasonable. 28 U.S.C. §

2412(d)(2)(A). This Court has an independent duty to review the fee request to determine its

reasonableness. See, e.g., Hensley v. Eckerhart, 461 US 424, 433 (1983). Upon review, the Court

finds that the requested attorney fees are reasonable, and Plaintiff is awarded $12,980.41.

Plaintiffs is also awarded $944.50 in costs. 28 U.S.C. § 1920.

                                            CONCLUSION

       For these reasons, Plaintiff’s motion, ECF No. 32, is GRANTED. Plaintiff is awarded

attorney fees and costs in the amount of $13,924.91, which should be made payable to Tim

Wilborn via check. See ECF No. 32; 32-1.




4 – OPINION AND ORDER
IT IS SO ORDERED.



     DATED this 8th day of June, 2021.



                             __s/Michael J. McShane____
                                 Michael J. McShane
                              United States District Judge




5 – OPINION AND ORDER
